                       UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF WISCONSIN
                            MILWAUKEE DIVISION
______________________________________________________________________________

Symetra Life Insurance Company,
                                                        Case No.: 2:19-CV-00386
              Plaintiff,

v.

Dawn McDermid,
Thomas Kramer,

              Defendants.



  ORDER APPROVING STIPULATION EXCUSING INTERPLEADER PLAINTIFF
 SYMETRA LIFE INSURANCE COMPANY FROM FED. R. CIV. P. 26(F) PLANNING
    CONFERENCE AND REPORT, AND FED. R. CIV. P. 16(B) SCHEDULING
                          CONFERENCE


       Upon the stipulation by the parties,

       IT IS HEREBY ORDERED that the interpleader plaintiff, Symetra Life Insurance

Company (“Symetra”) may be excused from participating in the Fed. R. Civ. P. 26(f) Planning

Conference and Report, and the Fed. R. Civ. P. 16(b) Scheduling Conference with the Court,

which were scheduled in the Court’s Order issued on April 3, 2019 at ECF No. 8.

                   9th day of May, 2019.
       Dated this ____

                                               s/Lynn S. Adelman
                                               The Honorable Lynn S. Adelman
                                               United States District Court Judge




                                                                                  303618106v1 1017902
